UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2000 OR ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11730 COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) (Exact name of small business issuer as specified in its charter) Colorado 84-0189377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7001 Seaview Avenue NW Suite 210 Seattle, Washington 98117 (Address of principal executive offices) (206) 297-6151 (Issuer's Telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Outstanding at Class March 31, 2000 Common Stock, $.001 par value 44,989,102 Transitional Small Business Disclosure Format (Check one): Yes No X COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Commission File Number: 0-11730 Quarter Ended March 31, 2000 FORM 10-QSB/A Part I - FINANCIAL INFORMATION Unaudited Consolidated Statements of Operations Unaudited Consolidated Balance Sheets Unaudited Consolidated Statement of Stockholder's Equity (Deficit) Unaudited Consolidated Statements of Cash Flows Notes to Unaudited Consolidated Financial Statements Management's Discussion and Analysis or Plan of Operation Signatures COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Unaudited Consolidated Statements of Operations Three Months Ended March 31, 1999 2000 (Restated) Revenue Prepaid cards and pins $ $ 82,632 Marketing commissions 707,193 Other 129,504 Allowances (10,731) Total revenue 908,598 Operating expenses Prepaid cards and pins 170,798 Marketing commissions 457,062 Selling, general and administrative 886,662 Total operating expenses 1,514,522 Loss from operations (605,924) Other income (expense) Other income 42,452 Interest expense (16,953) (39,517) Loss before income taxes (16,953) (602,989) Income taxes 4,132 Net loss $ (12,821) $ (602,989) Loss per common share - basic and diluted $ $ (0.01) Weighted average number of common shares outstanding - basic and diluted 14,411,039 82,287,546 See notes to unaudited consolidated financial statements. COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Unaudited Consolidated Statements of Operations Nine Months Ended March 31, 1999 2000 (Restated)
